Citation Nr: 0432288	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased evaluation for service-connected 
osteochondritis dissecans with left ankle pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from June 1989 to July 1990.  

This appeal arises from a December 2002 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which continued an evaluation 
of 20 percent for service-connected osteochondritis dissecans 
with left ankle pain.

In February 2004, the Board remanded the veteran's claim for 
further development including a VA medical examination.


FINDING OF FACT

The veteran's osteochondritis dissecans with left ankle pain 
is primarily manifested by symptoms of stiffness, swelling, 
and pain; range of motion of the ankle on the latest 
examination was dorsiflexion of 10 degrees and plantar 
flexion of 15 degrees.    


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 20 percent for osteochondritis dissecans with left 
ankle pain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2004); 38 C.F.R. §§ 4.1, 4.10, 4.40,4.45, 4.71, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2004).  The appellant was 
notified in the RO's December 2002 decision that the criteria 
for entitlement to an increased rating for osteochondritis 
dissecans of the left ankle had not been met.  This notice 
also informed the appellant of the reasons and bases for the 
RO's decision.  In September 2002, the veteran received 
notice of the VCAA and a description of what the evidence 
must show to establish entitlement to service connection.  
Finally, the veteran received statements of the case which 
further described the standard for adjudicating his claim.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the RO decision, the VCAA 
letter, and SOC sent to the appellant notified him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in December 
2002, after the veteran received VCAA notice in September 
2002.   The RO's September 2002 letter also notified the 
veteran of VA's duty to develop his claim pursuant to the 
VCAA's provisions, to include the duties to develop for 
"such things as medical records, employment records, or 
records from other Federal agencies" and "evidence 
necessary to support your claim."  This VCAA notice, 
combined with the statements of the case, clearly complies 
with the section 5103 content requirements, to include 38 
C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO obtained the veteran's 
treatment records from VA medical facilities.  Finally, the 
veteran has been afforded VA examinations covering the 
disability in issue.  Therefore, a remand for a medical 
examination or opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

II. Increased Rating

The veteran asserts that an increased rating is warranted for 
his osteochondritis dissecans with left ankle pain. The Board 
notes that in September 1990, the RO granted service 
connection and assigned 10 percent rating for osteochondritis 
dissecans with left ankle pain.  In September 2001, the 
rating was increased to 20 percent.  The veteran filed a 
notice of disagreement with this decision and subsequently 
perfected his appeal.  Thus, the issue on appeal is whether 
the veteran is entitled to a rating greater than 20 percent 
for his ankle condition.

The veteran's service medical records indicate that he 
twisted his left ankle in service.  In May 1990, the Physical 
Evaluation Board found the veteran unfit for duty due to 
chronic left ankle pain.  Post-service, the veteran underwent 
a VA medical examination in November 1991.  The examiner 
diagnosed the veteran with residuals of a left ankle sprain, 
postoperative arthroscopy.  He had dorsiflexion to neutral 
and 50 degrees of plantar flexion.  In February 1999, the 
veteran underwent another examination.  The examiner noted 
that the veteran had injured his right ankle in service.  The 
veteran complained of pain, swelling, weakness, instability, 
and fatigability.  His condition flared up after standing for 
long periods, causing an additional 10 percent functional 
impairment.  The veteran used a brace and cane when walking 
outdoors and had a marked limp favoring his left ankle.  The 
examiner found the veteran had 15 degrees of dorsiflexion and 
33 degrees plantar flexion in his left ankle.  In November 
2000, the veteran's employer wrote a letter to the RO stating 
that the veteran worked in construction and missed between 
six and eight days of work every month due to swelling and 
discomfort in his ankle.

In July 2001, the veteran underwent another VA examination.  
The veteran again complained of pain, weakness, swelling, 
instability, and fatigability.  He had flare-ups with any 
activity which increased his functional impairment by 15 
percent.  The veteran's range of motion was 15 degrees 
dorsiflexion and 36 degrees plantar flexion of the left 
ankle.  The examiner opined that pain significantly limited 
the veteran's functional ability during flare-ups.  In 
September 2001, the veteran's disability rating was increased 
to 10 percent.  A November 2002 VA examination indicated 
dorsiflexion of 19 degrees and plantar flexion of 22 in the 
left ankle.  Flare-ups caused an additional 15 percent 
increase in functional impairment.

The veteran's claims file also contains VA outpatient 
treatment notes dated from November 2002 to February 2004.  
In November 2002, the veteran complained of increased pain 
and instability of the ankle.  In January 2003, the veteran 
underwent an MRI which showed a partial split of the peroneus 
brevis and mild tendinosis of the distal posterior tibial 
tendon insertion.  He had dorsiflexion of 30 degrees and 45 
degrees of plantar flexion.  In December 2003, the veteran 
also complained of a burning sensation in his big toe and 
ankle after standing for a long period of time, instability, 
and swelling.  In January 2004, a doctor discussed surgical 
options with the veteran.  An MRI revealed an accessory 
peroneal-calcaneus tendon that could cause ankle pain as well 
as a small foreign body on the plantar surface of the foot.

Finally, in April 2004, the veteran underwent another VA 
examination.  He complained of constant pain in the ankle 
which prevented him from walking more than three blocks or 
standing more than ten minutes.  He also had weakness, 
stiffness, instability, swelling, fatigability, and lack of 
endurance.  Additionally, the veteran had approximately three 
two-day flare-ups of severe pain per month which prevented 
him from moving his ankle.  Otherwise, the veteran had 10 
degrees of dorsiflexion and 15 degrees of plantar flexion of 
the left ankle.  The ankle's range of motion was limited to 
five degrees due to weakened movement, excess fatigability, 
or incoordination.  Furthermore, the range of motion was 
limited to five degrees flexion and extension due to pain 
from repeated motion.  The veteran could not move his ankle 
at all when he had severe pain in his ankle.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2003).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The veteran's osteochondritis dissecans with left ankle pain 
is rated under Diagnostic Code (DC) 5271 for limited range of 
motion of the ankle.   Under DC 5271, the veteran has been 
assigned the maximum rating of 20 percent, which is warranted 
for marked limitation of motion.  

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The veteran clearly has 
additional functional impairment due to pain, instability, 
and excess fatigability of the ankle.  In addition, the 
veteran is unable to move his ankle due to pain during flare-
up three times per month.  However, even considering the 
veteran's additional functional loss due to the factors 
described in DeLuca, the veteran would not be entitled to an 
increased rating under DC 5270 for ankylosis.  A rating of 30 
percent is warranted for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  "Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating." 38 
C.F.R. § 4.7 (2004).   In this case, the veteran's symptoms 
are not so severe as to approximate, or more nearly 
approximate, the criteria for an evaluation in excess of 20 
percent under DC 5270.  There were no findings of ankylosis 
on examination.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's right ankle 
disability warrants no higher than a 20 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, the 
claim must be denied.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  While 
there is evidence that the veteran has missed several days of 
work each month due to his disability, there is nothing to 
suggest that there has been any interference with employment 
above and beyond that contemplated by the current rating, 
which, it is emphasized, contemplates significant industrial 
impairment.


ORDER

Entitlement to an increased evaluation of osteochondritis 
dissecans with left ankle pain, currently evaluated as 20 
percent disabling, is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



